DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action rejection was written in response to the Applicants Remarks filed 3/1/21.  Claims 12-14, 16-23, and 30-33 are pending in this action. Claims 12, 14, 16, and 30-32 were amended.  Claims 1-4 and 5-11, 15, 24-29 were previously cancelled.  Claims 12-14, 16-23, and 30-33 have been rejected. 
Withdrawn Rejections
The objection to claim 16 has been withdrawn due to the correction of the claim.
The 112 (a) rejection of claim 12 has been withdrawn due to the amendment to the claim.
The 112 (b) rejection of claim 12 has been withdrawn due to the amendment to the claim.
The 112 (b) rejection of claim 14 has been withdrawn due to the amendment to the claim.
The 112 (b) rejection of claim 23 has been withdrawn due to the amendment to the claim.
The 112 (b) rejection of claim 32 has been withdrawn due to the amendment to the claim.
The 112 (d) rejection of claim 32 has been withdrawn due to the amendment to the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14, 16-23, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Swallen (USPN 2,105,760) as evidenced by Lawhon (USPN 4,624,805) in view of Bole (USPN 2,124,284). 
 With respect to claims 12, 14, 17-23, and 33, Swallen teaches a process for extracting zein (corn protein) from maize gluten meal (corn gluten meal), to obtain a purified zein (isolated corn 
Swallen also teaches that after the decanting step, wherein the liquid is drained off to obtain the extract, the residue is washed 3 times with small quantities of 93% ethyl alcohol and refers to the aqueous ethyl alcohol as a washing solution (page 1, column 2, lines 35-37 and 44-46; page 2, column 1, lines 1-4). The extraction process yields purified zein, which is dried to form a zein product that has a clear light color (page 1, column 2, lines 48-53). 
Because Swallen expressly teaches a zein (protein) extraction method consisting essentially of the claimed separation method of decanting after washing with the claimed solvent, wherein the zein (protein) extract is decanted/separated from residue, the decanting process of Swallen would necessarily separate a resulting protein-enriched stream from the residue of non-protein components. Furthermore, because Swallen teaches that a residue is left behind and washed with solvent after the decanting of the zein/protein (rich) extract, some solvent would have been expected to remain with the residue comprising non-protein components. 

	In addition, while Swallen teaches a process comprising providing corn gluten meal (material) and treating the corn gluten meal to provide a purified zein product or a corn protein isolate, the reference fails to teach wherein the corn gluten material is a destarched corn gluten material. 
	Bole discloses the removal/separation of starch from corn gluten because it is desirable to recover the starch and to increase the protein content of the gluten which should be as free of starch as possible (page 1, column 1, lines 11-25). 
	Both Swallen and Bole teach corn gluten material.  It would have been obvious to provide and use a destarched corn gluten material in the method of Swallen, wherein a purified zein product is produced, because Bole teaches that the removal of starch from corn gluten increases the protein content of the gluten. Therefore, a destarched corn gluten material would have been expected to have a higher protein content that would have been useful for extracting zein (corn protein) according to the process of Swallen. 
Because Swallen as evidenced by Lawhon and as modified by Bole teaches a treatment method of extracting corn protein (zein) from destarched corn gluten meal by washing destarched corn gluten meal with a solvent comprising aqueous ethyl alcohol to facilitate the extraction and 
Regarding the color limitations as recited in claims 12 (b) ii. and 18, the amounts of oil as recited in claims 12(b)iii. and 19,  the soluble carbohydrate concentration ranging from 40 g/kg or less or 25 g/kg or less as recited in claims 12 (b) iv. and 20, as well as the other limitations of the claims which depend from claim 12  (e.g. organic acid concentration as recited in claim 21, aflatoxin concentration as recited in claim 22, and free sulfite concentration as recited in claim 23), because Swallen as modified by Bole teaches the method of obtaining a corn protein isolate as claimed in steps (a) and (b) of claim 12, the resultant corn protein isolate of the modified Swallen would also be expected to have properties that are the same as or substantially similar to the claimed properties of the corn protein isolate as recited in claims 12 and 18-23. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I)
	Regarding claim 13, Swallen as modified by Bole teaches the method of producing a (purified zein) corn protein isolate from destarched corn gluten meal as recited above with respect to 
	Regarding claim 16, Swallen as modified by Bole teaches the method of producing a (purified zein) corn protein isolate from destarched corn gluten meal, wherein the (destarched) corn gluten meal is washed with ethyl alcohol to facilitate extraction as recited above with respect to claim 12. For instance, Swallen teaches washing 100 lbs. (45.4 kg) of gluten meal with 35 gallons (132.5 L) of 93% ethyl alcohol (page 1, column 2, lines 27-32). Therefore, it would have been obvious to wash the destarched corn gluten material with a volume of water-miscible organic solvent of from about 3 to about 40 liters per kilogram of destarched corn gluten, since Swallen teaches that using about 3 liters of solvent per kilogram of corn gluten is a suitable starting concentration for extraction. Furthermore, given that Swallen teaches repeating the process of washing with ethyl alcohol until the extraction has been carried out to a desired extent, it would have also been obvious to optimize the concentration of ethyl alcohol (water-miscible organic solvent) that is added to the destarched corn gluten through routine experimentation in order to extract a desired amount of the zein (corn protein). 
	Although the modified Swallen fails to expressly disclose the moisture content of the destarched corn gluten, it is noted that the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974) (MPEP 2173.05 (c) II) Therefore, the destarched corn gluten material of the prior art, which appears to have a low moisture content, is considered to satisfy the claim limitation of up to 65 wt%. 
Regarding claim 30, Swallen as evidenced by Lawhon and modified by Bole teaches the method of producing a corn protein isolate by treating (destarched) corn gluten material by a process of washing with a solvent comprising aqueous ethyl alcohol and then separating the protein-enriched stream (extract) from the non-protein components in the residue via decanting as recited above with respect to claim 12. 
Bole also teaches that ordinarily corn gluten material contains about 50% insoluble protein and from 35 to 40% starch, the rest being fat, sugar and other impurities (page 1, column 1, lines 11-16). Given that Swallen as modified by Bole teaches a process that extracts zein from destarched corn gluten meal in order to produce a purified product, wherein the process of Swallen is the same as the claimed treatment process which separates a protein-enriched stream from non-protein components, the treatment process of the modified Swallen would have also been expected to remove the non-protein components such as fats, sugars, and other impurities from the destarched corn gluten material as claimed. Furthermore, because evidentiary reference Lawhon demonstrates that a similar treatment process to that of Swallen separates a corn protein extract from non-protein residue, the non-protein residue of Swallen would necessarily contain the non-protein ingredients such as fats, sugars (carbohydrates), and other impurities that were known to be in the original corn gluten material from which the zein/corn protein is extracted from. 
	Regarding claim 31, Swallen as modified by Bole teaches the method of producing a corn protein isolate by treating (destarched) corn gluten material by a process of washing with a solvent comprising water and a water-miscible organic solvent and then separating the protein-enriched stream (extract) from the non-protein components via decanting as recited above with respect to claim 12. Because Swallen teaches washing the residue with ethyl alcohol 3 times after the initial extraction, that in commercial operations the washing solutions can be used for preliminary extraction, as well as that the washing (i.e. addition of aqueous ethyl alcohol) and decanting can be . 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Swallen (USPN 2,105,760) as evidenced by Lawhon (USPN 4,624,805) in view of Bole (USPN 2,124,284) as applied to claim 12, and in further view of Swallen et al. (USPN 2,227,605).
Regarding claim 32, Swallen as modified by Bole teaches the method of producing a corn protein isolate by treating (destarched) corn gluten material by the process of washing with aqueous ethyl alcohol and then separating the protein-enriched stream (extract) from the non-protein components via decanting as recited above with respect to claim 12. Swallen also teaches that in commercial operation the process could be carried out according to a countercurrent method (page 2, column 1, lines 1-6). 
However, the modified Swallen fails to expressly teach wherein the treating comprises depositing the corn gluten meal into an immersion extractor comprising a conveyor and having a plurality of extraction stages. 
	Swallen et al. teach an apparatus for extracting zein (the alcohol soluble constituent of corn protein) from gluten meal, wherein corn gluten meal is mixed with an alcohol solvent and wherein the mixture is allowed to overflow into a series of settling vessels for the solvent through which the meal is moved by a series of conveyors (column 1, lines 4-10 and 47-55; column 2, lines 7-12; claims). 
	Both Swallen and Swallen et al. teach methods of extracting zein or corn protein with an alcohol solvent, wherein a countercurrent principle can be employed. It would have been obvious to use the apparatus of Swallen et al. which comprises a series of overflow settling vessels and a conveyor to carry out the method of the modified Swallen, because Swallen et al. teach that this was a suitable system for extracting zein or corn protein at the time of filing.
Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive. 
On pages 8-9, the Applicants assert that Swallen discloses that the zein is recovered from the liquid phase and that the present claims seeks to recover from the opposite phase.  The Applicants also assert that Lawhon does not aid in disclosing an extraction process that would remove non-protein components.
The Examiner disagrees.  The claims call for a protein enriched stream from a solvent composition that contains non-protein components by filtration, centrifugation, or decanting.  Swallen as modified by Bole exposes destarched corn gluten to solvent extraction followed by decanting (where the liquid is drained off to obtain the extract, the residue is washed 3 times with small quantities of 93% ethyl alcohol and refers to the aqueous ethyl alcohol as a washing solution (page 1, column 2, lines 35-37 and 44-46; page 2, column 1, lines 1-4). The extraction process yields purified zein, which is dried to form a zein product that has a clear light color (page 1, column 2, lines 48-53).  Swallen recovers zein from the liquid phase as does the instant claim 12.
The Examiner maintains that Swallen would also produce a resulting corn protein isolate that contains both zein protein and glutelin proteins as evidenced by Lawhon since it discloses that zein is solubilized by relatively strong alcohol and that glutelin is readily soluble in dilute sodium hydroxide (column 3, lines 61-65). Therefore, where Swallen teaches an extraction solvent/medium comprising water, ethanol, and sodium hydroxide, the process of Swallen would have extracted both zein and glutelin. Moreover, the current claims just recite producing a “corn protein isolate” and do not specify which corn proteins have to be in the isolate. 
On page 10, the Applicants assert that Bole discloses a different process for separating starch from gluten.

On page 11, the Applicants assert that Swallen ‘605 does not correct the gap in the teachings of Swallen ‘760.
The Examiner maintains that Swallen ‘605 met the claim limitation of claim 32 and that Swallen ‘760 was not deficient for its teachings.
For the reasons above the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Felicia C Turner/